EXHIBIT 3

 

EXHIBIT 4

Registration #: *-APPLICATION-*
Service Request #: 1-7198942511

Mai| Certificate

 

Snell & Wilmer L.L.P.

David E. Rogers

400 East Van Buren

Phoenix, AZ 85004-2202 United States

Priority: Routine Application Date:

Correspondent

December ll, 2018

 

Organization Name: Snell & Wilmer L.L,P.
Name: David E. Rogers
Email: drogers@swlaw.com
Telephone: (602)3 82-6225
Fax: (602)3 82-6070
Address: 400 East Van Buren
Phoenix, AZ 85004-2202 United States

Title

Registration Number

*-APPLICATION-*

 

Title of Work:

Comp|etion/Pub|ication
Year of Completion:

Date of lst Publication:
Nation of 1st Publication:

Author

Photograph of mineral tank, brine tank, and installation kit

 

2017
January 03, 2017
United States

 

o Author:
Author Created:
Work made for hire:
Citizen 0f:
Domiciled in:

Copyright C|aimant

ABC WATER LLC
photograph

Yes

United States
United States

 

Copyright Claimant:

Certification

ABC WATER LLC
8003 W Robin Ln, Peoria, AZ, 85383, United States

 

Name:
Date:
Applicant's Tracking Number:

ABC WATER LLC
December ll, 2018
74859.00001

 

Page l of 1

.._ . u. ,_ _.._~__.._ ._T...:..!._..~_M.._u..¢. .:;__ H.." .:..1_ _“= _

 

EXHIBIT 5

 

EXHIBIT 6

Registration #:
Service Request #:

Mai| Certificate

*-APPLICATION-*

1-7198942538

 

Snell & Wilmer L.L.P.

David E. Rogers

400 East Van Buren

Phoenix, AZ 85004-2202 United States

Priority:

Correspondent

Routine Application Date:

December 11, 2018

 

Organization Name:
Name:

Email:

Telephone:

Fax:

Address:

Snell & Wilmer L.L.P.

David E. Rogers

drogers@swlaw.com

(602)382-6225

(602)382-6070

400 East Van Buren

Phoenix, AZ 85004-2202 United States

Title

Registration Number

*-APPLICATION-*

 

Title of Work:

Comp|etion/Pub|ication

Year of Completion:
Date of lst Publication:
Nation of lst Publication:

Author

Photograph of mineral tank head

 

2016
January 03, 2017
United States

 

0 Author:
Author Created:
Work made for hire:
Citizen of:
Domiciled in:

Copyright C|aimant

ABC WATER LLC
photograph

Yes

United States
United States

 

Copyright Claimant:

Certification

ABC WATER LLC
8003 W Robin Ln, Peoria, AZ, 85383, United States

 

Name:
Date:
Applicant's Tracking Number:

ABC WATER LLC
December 11, 2018
74895.00001

 

Page 1 of 1

 

EXHIBIT 7

 

lnstallation Videos

We are discovering that a large percentage of our
customers are Do-it-yourself type people We are
investing in video production to provide our
customers the resources needed to have a
successful installation

EXHIBIT 8

Registration #:
Service Request #:

Mail Certificate

*-APPLICATION-*
1-7201628401

 

Snell & Wilmer L.L.P.

David E. Rogers

400 East Van Buren

Phoenix, AZ 85004-2202 United States

Priority:

Correspondent

Routine Application Date:

December ll, 2018

 

Organization Name:
Name:

Email:

Telephone:

Fax:

Address:

Snell & Wilmer L.L.P.

David E. Rogers

drogers@swlaw.com

(602)382-6225

(602)382-6070

400 East Van Buren

Phoenix, AZ 85004-2202 United States

Tit|e

Registration Number

*-APPLICATION-"‘

 

Title of Work:

Completioanub|ication

Year of Completion:
Date of lst Publication:
Nation of lst Publication:

Author

Image of advertisement re Installation Videos

 

2017
January 03, 2017
United States

 

0 Author:
Author Created:
Work made for hire:
Citizen of:
Domiciled in:

Copyright C|aimant

ABC WATER LLC
photograph

Yes

United States
United States

 

Copyright Claimant:

Certification

ABC WATER LLC
8003 W Robin Ln, Peoria, AZ, 85383, United States

 

Name:
Date:
Applicant's Tracking Number:

ABC WATER LLC
December 11, 2018
74895.00001

 

Page 1 of 1

l@iiii'»iie-M 'i

 

instailation Videos

We are discovering that a large percentage of our
customers are Do-it-yourseif type people We are
investing in video production to provide our
customers the resources needed to have a
successful installation

EXHIBIT 9

 

installation Kit

Our installation kit includes items that typical
retailers overlook We believe it is the smal¥ details
that make us different from our competitors Each
kit includes water hardness test strips silicone
lubricant for '0'~rings, and Sanitizer packet to flush
your new system

EXHIBIT 10

Registration #:
Service Request #:

Mai| Certificate

*-APPLICATION-*
1-7201628439

 

Snell & Wilmer L.L.P.

David E. Rogers

400 East Van Buren

Phoenix, AZ 85004-2202 United States

Priority:

Correspondent

Routine Application Date:

December 11, 2018

 

Organization Name:
Name:

Email:

Telephone:

Fax:

Address:

Snell & Wilmer L.L.P.

David E. Rogers

drogers@swlaw.com

(602)382-6225

(602)382-6070

400 East Van Buren

Phoenix, AZ 85004-2202 United States

Title

Registration Number

*-APPLICATION-*

 

Title of Work:

Comp|etion/Pub|ication

Image of advertisement re Installation Kit

 

 

 

 

Year of Completion: 2017
Date of lst Publication: January 03, 2017
Nation of lst Publication: United States
Author
o Author: ABC WATER LLC
Author Created: photograph
Work made for hire: Yes
Citizen of: United States
Domiciled in: United States
Copyright C|aimant
Copyright Claimant: ABC WATER LLC
8003 W Robin Ln, Peoria, AZ, 85383, United States
Certification
Name: ABC WATER LLC
Date: December 11, 2018

Applicant's Tracking Number:

74895.00001

 

Page l of l

 

installation Kit

Our installation kit includes items that typicai
retailers overlook. We believe it is the smal% details
that make us different from our competitors Each
kit includes water hardness test strips silicone
tubricant for 'o'»rings, and sanitizer packet to flush
your new system

EXHIBIT ll

 

Simplified installation Guide

We created a very comprehe$¥ve yet simplified
installation guide. Our installation guide was written
by an experienced water treatment installer. We
then revised the guide by a novice instalier to truly
develop an easy-to-follow instruction guide.

EXHIBIT 12

Registration #: *-APPLICATION-*
Service Request #: 1-7201628566

Mai| Certificate

 

Snell & Wilmer L.L.P.

David E. Rogers

400 E Van Buren

Phoenix, AZ 85004-2202 United States

Priority: Routine Application Date:

Correspondent

December 11, 2018

 

Organization Name: Snell & Wilmer L.L.P.
Name: David E. Rogers
Email: drogers@swlaw.com
Telephone: (602)3 82-6225
Fax: (602)382-6070
Address: 400 East Van Buren
Phoenix, AZ 85004-2202 United States

Tit|e

Registration Number

*-APPLICATION-*

 

Title of Work:

Completion/Pub|ication

Year of Completion:
Date of lst Publication:
Nation of l*it Publication:

Image of advertisement re Simplifled Installation Guide

 

2017
January 03, 2017
United States

 

 

 

Author
0 Author: ABC WATER LLC
Author Created: photograph
Work made for hire: Yes
Citizen of: United States
Domiciled in: United States
Copyright C|aimant
Copyright Claimant: ABC WATER LLC
8003 W Robin Ln, Peoria, AZ, 85383, United States
Certification
Name: ABC WATER LLC
Date: December 11, 2018

Applicant's Tracking Number:

74895.00001

 

Page 1 of 1

 

Simplified lnstaflation Guide

We created a very comprehesive yet simplified
installation guide Our installation guide was written
by an experienced water treatment installer. We
then revised the guide by a novice installer to truly
develop an easy-to~follow instruction guide.

EXHIBIT 13

  
 
 

Valve to Mineral Tank

 

didn m ELr'lE N\ BL\
aaron Luutl

    

602 WATER
\`_._".-)

Water Treatment
Done Righ t!

EXHIBIT 14

Registration #:
Service Request #:

Mai| Certificate

*-APPLICATION-*
1-7198942564

 

Snell & Wilmer L.L.P.

David E. Rogers

400 East Van Buren

Phoenix, AZ 85383 United States

Priority:

Correspondent

Routine Application Date:

December ll, 2018

 

Organization Name:
Name:

Email:

Telephone:

Fax:

Address:

Snell & Wilmer L.L.P.

David E. Rogers

drogers@swlaw.com

(602)382-6225

(602)382-6070

400 East Van Buren

Phoenix, AZ 85004-2202 United States

Tit|e

Registration Number

*-APPLICATION-*

 

Title of Work:

Completion/Pub|ication

Year of Completion:
Date of lst Publication:
Nation of 15t Publication:

Photograph of Installation Kit Components

 

2018
October 05, 2018
United States

 

 

 

Author
0 Author: ABC WATER LLC
Author Created: photograph
Work made for hire: Yes
Citizen 01`: United States
Domiciled in: United States
Copyright C|aimant
Copyright Claimant: ABC WATER LLC ,
8003 W Robin Ln, Peoria, AZ, 85383, United States
Certification
Name: ABC WATER LLC
Date: December 11, 2018

Applicant's Tracking Number:

74895.00001

 

Page l of l

_.._._ __ ,..,._,,_¢st.,_,._-,___ _______...ss..__ _-M ,

 

  
   
    
    
    
 
 
     
   
  
  

   

 
 

rs stem

- l}-.'Jiah 3\”4\|\¢’:|.':6'}\"0-"¢(1'\-|¢-\!|

F“!AIII|M
'I`|El-ml“~bi “T’I~UIIIIM

    
 

   

Valve to Mineral Tank

»u~»~ imm»-¢
¢~¢.~u-a |

I!¢Ilw\l\li\\\u

 

nw
IHEU\’F. N\N.‘\ ;-- -. -_ ~.. ,._. , d
SJI¢MI L'r.ib» _" h ` 35 d
W di did di (llé~l
==P~""-=:::.~.“_“'..:';t..-:.'

l

2 1-¢~!.-,¢-»' ",- \\
'.v.a\-m .\ cwaw‘s \e'|’

.¢.< ¢\.-. .r ha 1 \:a l_
,:.-;:'.' - c.m¢\° ,

\\¢...-=i.'n-lu
andrew 1--1,
. .,r,r\..¢'.\\...:
whom mmstwddl.
n __F_,.,

 

   
 

      

602 WATER

 

c _.

Water Treatment
Done Right!

 

